


Exhibit 10.1


AGREEMENT FOR THE PURCHASE AND SALE OF MEMBERSHIP INTEREST
IN
IN Retail Fund, L.L.C.


This AGREEMENT FOR THE PURCHASE AND SALE OF MEMBERSHIP INTEREST (this
"Agreement") is made as of May 24, 2013 by and between New York State Teachers'
Retirement System, a public pension fund created and existing pursuant to
Article 11 of the Education Law of the State of New York and having the powers
and privileges of a corporation pursuant to Section 502 thereof, with an address
of 10 Corporate Woods Drive, Albany, New York 12211-2395 (“Assignor”) and Inland
Real Estate Corporation, a Maryland corporation with an address of 2901
Butterfield Road, Oak Brook, IL 60523 (“Assignee”).
Preliminary Statement
WHEREAS, Assignor and Assignee are the sole members of IN Retail Fund, L.L.C., a
Delaware limited liability company (the “Company”);
WHEREAS, Assignor desires to sell and assign its Interest in the Company to
Assignee and Assignee desires to purchase and acquire said Interest from
Assignor.
NOW, THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:    
1.    Capitalized Terms. All capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in that certain
Operating Agreement of the Company dated October 8, 2004, as amended by that
certain First Amendment to Operating Agreement, dated September 28, 2011, as
amended by that certain Second Amendment to Operating Agreement, dated December
20, 2011, as amended by that certain Third Amendment to Operating Agreement,
dated June 11, 2012 (as amended, the “Operating Agreement”).


2.    Closing. The consummation of the transactions contemplated by this
Agreement (the "Closing") shall occur, by escrow arrangements acceptable to the
parties, on May 31, 2013 (the "Closing Date"); provided, however, that upon the
written notice of Assignee the Closing Date may be postponed to any date not
later than June 14, 2013.


3.    Deliveries. At Closing, all of Assignor's Interest in the Company (the
"Assigned Interest") shall be assigned to Assignee, and Assignee shall assume
all of Assignor's obligations as a member of the Company, pursuant to an
Assignment and Assumption of Membership Interest substantially in the form
attached here as Exhibit A (the "Assignment").


4.    Purchase Price. The purchase price for the Assigned Interests shall be
equal to the sum of (a) One Hundred Twenty-One Million Dollars ($121,000,000.00)
plus (b) if the Closing Date is postponed as provided in Section 2 above, an
additional amount equal to Twenty-Two Thousand Five Hundred Dollars ($22,500)
for each day after May 31, 2013 by which the Closing Date is postponed. The
purchase price shall be paid by Assignee to Assignor at Closing by Federal wire
transfer, and shall not be subject to any pro-rations or adjustments.


5.    Representations and Warranties of Assignor. Assignor represents and
warrants to Assignee,




--------------------------------------------------------------------------------




as of the date hereof and as of the Closing Date, as follows:


5.01    Assignor is a public pension fund created and existing pursuant to
Article 11 of the Education Law of the State of New York and having the powers
and privileges of a corporation pursuant to Section 502 thereof.


5.02    Assignor has the full and legal right, power and authority and is duly
authorized to enter into this Agreement, to perform each of the covenants and
obligations to be performed by it hereunder and to execute and deliver and to
perform its obligations under any and all documents required to be executed and
delivered by it pursuant to this Agreement, and the Assignment, when executed by
Assignor and delivered to Assignee shall constitute the legal, valid and binding
obligation of Assignor enforceable in accordance with its terms. The execution,
delivery and performance of this Agreement and each such document: (A) does not
and will not violate the organizational documents of Assignor; and (B) does not
and will not violate any foreign, federal, state, local or other law applicable
to Assignor or require Assignor to obtain the approval, consent or waiver of or
make any filings with, any person or authority (governmental or otherwise) that
has not been obtained or made or which does not remain in effect.


5.03    No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against Assignor.


5.04    Assignor is not a foreign person within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended.


5.05    Assignor is not, and is not acting on behalf of, an “employee benefit
plan” (as defined in the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)), subject to Part 4 of Title I of ERISA, and (ii) its assets
do not constitute “plan assets” (as defined therein), and (iii) it will not be
reconstituted as a “plan” or an entity whose assets constitute “plan assets” (as
defined therein).


5.06    Assignor has not on behalf of itself or the Company had any contact or
dealings regarding the Interests, or any communication in connection with the
subject matter of this transaction, through any real estate broker or other
person who can claim a right to a commission or finder's fee in connection with
the transfer contemplated hereby.


5.07    Assignor has not transferred any of its Interest in the Company and owns
the Assigned Interests free and clear of any claim, lien, pledge, voting
agreement, option, charge, security interest, right of assignment, purchase
right or other encumbrance of any nature whatsoever.


6.    Representations and Warranties of Assignee. Assignee represents and
warrants to Assignee, as of the date hereof and as of the Closing Date, as
follows:


6.01    Assignee is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland.


6.02    Assignee has the full and legal right, power and authority and is duly
authorized to enter into this Agreement, to perform each of the covenants and
obligations to be performed by it hereunder and to execute and deliver and to
perform its obligations under any and all documents required to be executed and
delivered by it pursuant to this Agreement, and the Assignment, when executed by




--------------------------------------------------------------------------------




Assignee and delivered to Assignor, shall constitute the legal, valid and
binding obligation of Assignee enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement and each such document:
(A) does not and will not violate the organizational documents of Assignee; and
(B) does not and will not violate any foreign, federal, state, local or other
law applicable to Assignee or require Assignee to obtain the approval, consent
or waiver of or make any filings with, any person or authority (governmental or
otherwise) that has not been obtained or made or which does not remain in
effect.


6.03    No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against Assignee.


6.04    Assignee is not a foreign person within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended.


6.05    Assignee is not, and is not acting on behalf of, an “employee benefit
plan” (as defined in ERISA), subject to Part 4 of Title I of ERISA, and (ii) its
assets do not constitute “plan assets” (as defined therein), and (iii) it will
not be reconstituted as a “plan” or an entity whose assets constitute “plan
assets” (as defined therein).


6.06    Assignee has not on behalf of itself or the Company had any contact or
dealings regarding the Interests, or any communication in connection with the
subject matter of this transaction, through any real estate broker or other
person who can claim a right to a commission or finder's fee in connection with
the transfer contemplated hereby.


7.    Interests Transferred “As Is”. Assignor and Assignee each acknowledges and
agrees that it is entering into this Agreement willingly and that the fair
market value of the Assigned Interests may be more or less than the total
consideration provided in this Agreement. Other than as expressly set forth in
this Agreement, no party hereto makes any warranty, guaranty or representation,
oral or written, express or implied or arising by operation of law, past,
present or future. Without limiting the foregoing, neither party makes any
warranty of condition, habitability, merchantability, suitability or fitness for
a particular purpose or otherwise, and neither party makes any warranty,
guaranty or representation as to, or concerning (i) the nature and condition of
the Company or any Property, including, without limitation, the water, soil and
geology or any other matter affecting the stability or integrity of any
Property, and the suitability thereof for any activities and uses to and the
existence of any hazardous materials or wastes, toxic substances or wastes,
asbestos or asbestos-bearing materials and the like or any other hazardous
condition at, in, on or under any Property, (ii) the compliance of any Property
with any law, rule, regulation or ordinance to which the Property is or may be
subject, (iii) the condition of title to any Property or the nature and extent
of any right of way, lease, license, reservation or contract, (iv) the
profitability or losses or expenses of the Company, any Subsidiary or otherwise
relating to any Property and the businesses conducted in connection therewith,
(v) the value of the Company, any Subsidiary, any Property or the Assigned
Interests, (vi) the existence, quality, nature or adequacy of any utility
servicing any Property, (vii) the physical condition of any Property, (viii) the
organization, existence, good standing or qualification to do business in any
jurisdiction of the Company or any Subsidiary, (ix) the tax status, tax filings,
tax payments or any other tax obligations or liabilities of the Company or any
Subsidiary, (x) the legal right, power or authority of the Company or any
Subsidiary to enter into the transactions contemplated by this Agreement or with
respect to any other matter, (xi) the financial condition of, or any other
matter related to, the assets, liabilities, or operations of the Company, any
Subsidiary, or any Property, and (xii) the legal or tax consequences of this
Agreement or the transactions contemplated




--------------------------------------------------------------------------------




hereby. Except as otherwise provided in this Agreement, neither party hereto
shall be liable to the other party with respect to any documents, studies,
surveys, information or materials with respect to the Property or the Property
Owner. Assignor and Assignee each acknowledges that it has had a full and
complete opportunity to conduct such investigations, examinations, inspections
and analysis of the Property and the Company and the Subsidiaries as it may have
deemed necessary or desirable in connection with the transaction contemplated
hereby, in its sole and absolute discretion.


8.    Termination. If the Closing does not occur on or before June 14, 2013 for
any reason (including, without limitation, the willful failure or refusal of
either party to close the transactions contemplated hereby), this Agreement
shall terminate and the parties shall have no further rights or obligations
hereunder.


9.    Further Assurances. Assignor and Assignee agree that, after Closing, they
will cooperate with each other and will make, execute, acknowledge, deliver,
record and file, or cause to be made, executed, acknowledged, delivered,
recorded and filed, at such times and places as the other may reasonably deem
necessary, all other and further documents and instruments, and will take all
other and further actions, as the other may reasonably request from time to time
in order to create, perfect, preserve and/or confirm the interest and rights
assigned and transferred to Assignee, and otherwise to effectuate the purposes
and provisions of the Assignment.


10.    Governing Law. This Agreement shall be construed in conformity with the
laws of the State of Delaware, as applied to agreements whose only parties are
residents of such state and which are to be performed entirely within such
state.


11.    Modifications. This Agreement may not be altered, amended, changed,
waived, terminated or modified in any respect or particular unless the same
shall be in writing and signed by or on behalf of the parties hereto.


12.    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of Assignor and Assignee and
their respective legal representatives, heirs, successors and assigns.


13.    Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement. Handwritten signatures
to this Agreement transmitted by telecopy or electronic transmission (for
example, through use of a Portable Document Format or “PDF” file) shall be valid
and effective to bind the party so signing. Each party agrees to promptly
deliver to the other party an executed original of this Agreement with its
actual signature, but a failure to do so shall not affect the enforceability of
this Agreement, it being expressly agreed that each party to this Agreement
shall be bound by its own telecopied or electronically transmitted handwritten
signature and shall accept the telecopied or electronically transmitted
handwritten signature of the other party to this Agreement.


14.    Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.


ASSIGNOR:
NEW YORK STATE TEACHERS'
RETIREMENT SYSTEM


By: /s/ Michael L. Morrell
Its: Asst. Manager of Real Estate


By: /s/ Rosemarie C. Hewig
Its: Assistant General Counsel






ASSIGNEE:
INLAND REAL ESTATE CORPORATION,
A Maryland Corporation


By: /s/ Mark E. Zalatoris
Its: President






--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT and ASSUMPTION OF MEMBERSHIP INTEREST


This ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (this "Assignment") is
made as of ______ ___, 2013 by and between New York State Teachers' Retirement
System, a public pension fund created and existing pursuant to Article 11 of the
Education Law of the State of New York and having the powers and privileges of a
corporation pursuant to Section 502 thereof, with an address of 10 Corporate
Woods Drive, Albany, New York 12211-2395 (“Assignor”) and Inland Real Estate
Corporation, a Maryland corporation with an address of 2901 Butterfield Road,
Oak Brook, IL 60523 (“Assignee”).
Preliminary Statement
WHEREAS, Assignor and Assignee are the sole members of IN Retail Fund, L.L.C., a
Delaware limited liability company (the “Company”);
WHEREAS, Assignor desires to sell and assign its Interest in the Company to
Assignee and Assignee desires to purchase and acquire said Interest from
Assignor; and
WHEREAS, this Assignment is made pursuant to that certain Agreement for the
Purchase and Sale of Membership Interest in IN Retail Fund, L.L.C. dated as of
___________, 2013 between Assignor and Assignee (the “Purchase and Sale
Agreement”).
NOW, THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.    Capitalized Terms. All capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in that certain
Operating Agreement of the Company dated October 8, 2004, as amended by that
certain First Amendment to Operating Agreement, dated September 28, 2011, as
amended by that certain Second Amendment to Operating Agreement, dated December
20, 2011, as amended by that certain Third Amendment to Operating Agreement,
dated June 11, 2012 (as amended, the “Operating Agreement”).


2.    Assignment. Assignor hereby grants, bargains, sells, assigns, transfers
and sets over unto Assignee its Interest in the Company (the “Assigned
Interest”) to have and to hold the same unto Assignee, its successors and
assigns, forever, with Assignee becoming a member of the Company in the place
and stead of Assignor as of the date hereof. Assignor acknowledges and agrees
that upon the assignment contemplated hereby, it shall have no further interest
in or to the Company.


3.    Assumption. Assignee hereby accepts the Assigned Interest and hereby
assumes all of Assignor's obligations as a member of the Company accruing from
and after the effective date of this Assignment.


4.    Indemnity. Assignee shall indemnify, defend and hold harmless Assignor
from and against all claims, losses, damages, liabilities, expenses (including,
without limitation, reasonable attorneys' fees and disbursements) and
obligations in respect of the Company to the extent first accruing after the
date hereof.






--------------------------------------------------------------------------------




5.    Further Assurances. Assignor and Assignee agree that, after Closing (as
such term is defined in the Purchase and Sale Agreement), they will cooperate
with each other and will make, execute, acknowledge, deliver, record and file,
or cause to be made, executed, acknowledged, delivered, recorded and filed, at
such times and places as the other may reasonably deem necessary, all other and
further documents and instruments, and will take all other and further actions,
as the other may reasonably request from time to time in order to create,
perfect, preserve and/or confirm the interest and rights assigned and
transferred to Assignee, and otherwise to effectuate the purposes and provisions
of this Assignment.


6.    Governing Law. This Assignment shall be construed in conformity with the
laws of the State of Delaware, as applied to agreements whose only parties are
residents of such state and which are to be performed entirely within such
state.


7.    Modifications. This Assignment may not be altered, amended, changed,
waived, terminated or modified in any respect or particular unless the same
shall be in writing and signed by or on behalf of the parties hereto.


8.    Successors. This Assignment and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of Assignor and Assignee and
their respective legal representatives, heirs, successors and assigns.


9.    Counterparts. This Assignment may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement. Handwritten signatures
to this Assignment transmitted by telecopy or electronic transmission (for
example, through use of a Portable Document Format or “PDF” file) shall be valid
and effective to bind the party so signing. Each party agrees to promptly
deliver to the other party an executed original of this Assignment with its
actual signature, but a failure to do so shall not affect the enforceability of
this Assignment, it being expressly agreed that each party to this Assignment
shall be bound by its own telecopied or electronically transmitted handwritten
signature and shall accept the telecopied or electronically transmitted
handwritten signature of the other party to this Assignment.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.


ASSIGNOR:
NEW YORK STATE TEACHERS'
RETIREMENT SYSTEM


By: ___________________________________
Its: ___________________________________


By: ___________________________________
Its: ___________________________________






ASSIGNEE:
INLAND REAL ESTATE CORPORATION,
a Maryland Corporation


By: ___________________________________
Its: ___________________________________






